Lumpkin, J.
1. This case is controlled by the decision in White v. North Georgia Electric Go., 128 Ga. 539, where it was held that the petition was multifarious.
2. The grounds of equity sought to be set up by the petition are so interwoven,, that it is impracticable to determine whether there is any equity in any part of the multifarious allegations, dissociated from the rest; and no ruling is made on that point.

Judgment reversed.

All the Justices concur, except Holden,- J., who did not preside.